Exhibit 10.20

 

VIASYS Healthcare INC.

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, is made and entered into as of October 1, 2003, by and among
Viasys Healthcare Inc., a Delaware corporation (together with its successors and
assigns permitted under this Agreement, the “Company”) and Giulio Perillo (the
“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement as set forth herein to embody the terms and provisions of the
Executive’s employment (the “Agreement”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1.                                       DEFINITIONS.

 

(a)           “Affiliate” means a  person or other entity that directly or
indirectly controls, is controlled by, or is under common control with the
person or other entity specified.

 

(b)           “Base Salary” means the salary provided for in Section 4 or any
increased salary granted to the Executive pursuant thereto.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Cause” means the occurrence of any one or more of the following
events:

 

(i)            the Executive’s repeated failure to comply with the reasonable
directives of the relevant senior officers;

 

(ii)           the Executive’s conviction of committing a felony which is
materially and demonstrably injurious to the Company; or

 

(iii)          the Executive’s continued gross neglect of his duties with the
Company (other than any such occurrence resulting from incapacity due to
physical or mental illness).

 

(e)           “Change in Control” means an event or occurrence set forth in any
one or more of subsections (i) through (vi) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

 

--------------------------------------------------------------------------------


 

(i)            the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”), or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control:

 

(A)                              any acquisition by the Company,

 

(B)                                any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or

 

(C)                                any acquisition by any corporation pursuant
to a transaction that complies with clauses (A) and (B) of subsection (V) of
this Section,

 

(ii)           the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (A) who was a member of the Board on the date of the
execution of this Agreement or (B) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (B) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board;

 

(iii)          the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or

 

2

--------------------------------------------------------------------------------


 

more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”); or

 

(iv)          approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)           “Disability” or “disabled” means a disability which results in the
Executive’s entitlement to long-term disability benefits under the Company’s
applicable long-term disability plan

 

(h)           “Effective Date” means October 1, 2003.

 

(i)            “Notice of Termination” means a written notice from one party to
the other party hereto given in accordance with Section 24, terminating the
Executive’s employment hereunder.  Any Notice of Termination shall (i) indicate
the specific termination provision hereunder relied on by the party giving such
notice and (ii) to the extent applicable, set forth in reasonable detail the
facts and circumstances providing a basis for termination of the Executive’s
employment under the provision so indicated.  The failure by the Company to set
forth any fact or circumstance that contributes to a showing of Cause shall not
waive any right of the Company hereunder or preclude the Company from asserting
any such fact or circumstance in enforcing its rights hereunder.

 

(j)            “Stock” means the common stock, $0.01 par value per share, of the
Company.

 

(k)           “Termination Date” means, with respect to any termination of the
Executive’s employment hereunder, the effective date of such termination
pursuant to Section 10.

 

2.                                       TERM OF EMPLOYMENT.

 

This Agreement, and all rights and obligations of the parties hereunder, shall
take effect upon the Effective Date and shall continue until the date that is
two years from the Effective Date (the “Term”).  If the Company elects not to
extend the Term of the Agreement on terms and conditions substantially similar
to those set forth in this Agreement, the Company shall provide the Executive
with written notice at least six months prior to the end of the then current
term.

 

3.             POSITION, DUTIES AND RESPONSIBILITIES.

 

(a)           Commencing on the Effective Date, the Executive was employed as
Group President, VIASYS Operations & Corporate Quality of the Company and the
Executive has been assigned and shall be assigned such duties and
responsibilities as are reasonably consistent with such positions and such other
duties and responsibilities as the CEO or the Executive’s direct supervisor from
time to time deem appropriate.

 

(b)           During the Term of Employment, the Executive shall devote his
entire business time, attention and energies to the business and interest of the
Company in performing his duties

 

3

--------------------------------------------------------------------------------


 

and responsibilities under this Agreement, and to that end, the Executive shall
not serve on the board of directors of other corporations or entities without
the prior approval of the Board.

 

(c)           Notwithstanding anything contained in Section 3(b) to the
contrary, nothing herein shall preclude the Executive from (i) serving on the
boards of directors of a reasonable number of trade associations and/or
charitable organizations, (ii) engaging in charitable activities and community
affairs, and (iii) managing his personal investments and affairs, provided, that
such activities do not materially interfere with the proper performance of his
duties and responsibilities as set forth in this Section 3.

 

4.                                       BASE SALARY.

 

The Executive shall be paid an annualized base salary, payable in accordance
with the regular payroll practices of the Company, of $225,000, which amount may
be increased from time to time in the discretion of the Board.

 

5.                                       ANNUAL CASH INCENTIVE AWARD.

 

During the Employment Term, the Executive shall participate in (a) the Viasys
Healthcare Inc. Management Incentive Plan with a target bonus of fifty percent
(50%), or such other amount as may be determined by Board or the appropriate
committee or individual and (b) any other incentive programs established by the
Company for its senior level executives generally.

 

6.                                       EMPLOYEE BENEFIT PROGRAMS.

 

During the Employment Term, the Executive shall be entitled to participate in
all employee pension and welfare benefit plans and programs made available to
the Company’s senior level executives.

 

7.                                       PERQUISITES.

 

During the Term of Employment, the Executive shall be entitled to participate in
all of the Company’s executive perquisites in accordance with the terms and
conditions of such arrangements as are in effect from time to time for the
Company’s senior-level executives.

 

8.             REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES.

 

The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for such expenses, subject to documentation in accordance with the
Company’s policy.

 

9.                                       TERMINATION OF EMPLOYMENT.

 

The Executive’s employment hereunder shall terminate effective immediately upon
the earlier to occur of the following events:

 

(a)           death of the Executive;

 

4

--------------------------------------------------------------------------------


 

(b)           receipt by either party of a Notice of Termination for Disability
from the other party, but in any event not until the Executive is determined to
be disabled in accordance with Section 1(g);

 

(c)           the day the Executive receives a Notice of Termination for Cause
from the Company.

 

(d)           the 30th day following  receipt by the Executive of a Notice of
Termination Without Cause from the Company; and

 

(e)           the 31st day following receipt by the Company of a Notice of
Termination of Employment from the Executive.

 

10.                                 RIGHTS AND REMEDIES UPON TERMINATION OF
EMPLOYMENT.

 

(a)           TERMINATION DUE TO DEATH.  In the event that the Executive’s
employment is terminated due to his death, his estate or his beneficiaries, as
the case may be, shall be entitled to the following benefits:

 

(i)            The Executive’s then current Base Salary through the Termination
Date, which shall be payable in a lump sum within thirty (30) days of the
Termination Date;

 

(ii)           An annual cash incentive bonus award for the year in which the
termination occurs, pro-rated through the Termination Date, determined in
accordance with the provisions of Section 5 (the “Pro-Rated Annual Bonus”),
which shall be payable when incentive awards are normally paid to comparable
executives; and

 

(iii)          Each outstanding option granted under an equity compensation plan
maintained by the Company to purchase shares of stock of the Company shall
become immediately exercisable, and thereafter, shall remain exercisable until
the first anniversary of Termination Date.

 

(b)           TERMINATION DUE TO DISABILITY.  In the event that the Executive’s
employment is terminated by either party due to his Disability, he shall be
entitled to the following benefits:

 

(i)            Disability benefits in accordance with the long-term disability
(“LTD”) program then in effect for comparable executives of the Company;

 

(ii)           The Executive’s then current Base Salary through the end of the
LTD elimination period, which shall be payable in a lump sum within thirty (30)
days of the Termination Date;

 

(iii)          The Pro-Rated Annual Bonus, payable when incentive awards are
normally paid to comparable executives; and

 

(iv)          Each outstanding option granted under an equity compensation plan
maintained by the Company to purchase shares of stock of the Company shall
become

 

5

--------------------------------------------------------------------------------


 

immediately exercisable, and thereafter, shall remain exercisable until the
first anniversary of Termination Date.

 

(c)           TERMINATION BY THE COMPANY FOR CAUSE.  In the event that the
Company terminates the Executive’s employment for Cause:

 

(i)            The Executive shall be entitled to receive his current Base
Salary through the Termination Date, which shall be payable in a lump sum within
thirty (30) days of the Termination Date;

 

(ii)           The Executive shall not be entitled to any benefits, severance or
other compensation; and

 

(iii)          Any portion of an outstanding option granted under an equity
compensation plan maintained by the Company to purchase shares of stock of the
Company that has previously become exercisable shall remain exercisable for a
period of 90 days after the Termination Date.  Any portion of an outstanding
option granted under an equity compensation plan maintained by the Company that
is not exercisable as of the Termination Date shall immediately terminate.

 

(d)           TERMINATION BY THE EXECUTIVE.  In the event of a termination of
employment by the Executive on his own initiative, other than due to (A) death,
(B) Disability, (C) the expiration of the then current Term of Employment, or
(D) a notice from one party to the other of its intent not to extend the
Employment Term

 

(i)            The Executive shall be entitled to receive his current Base
Salary through the Termination Date, which shall be payable in a lump sum within
thirty (30) days of the Termination Date;

 

(ii)           The Executive shall not be entitled to any benefits, severance or
other compensation; and

 

(iii)          Any portion of an outstanding option granted under an equity
compensation plan maintained by the Company to purchase shares of stock of the
Company that has previously become exercisable shall remain exercisable for a
period of 90 days after the Termination Date.  Any portion of an outstanding
option granted under an equity compensation plan maintained by the Company that
is not exercisable as of the Termination Date shall immediately terminate.

 

(e)           TERMINATION WITHOUT CAUSE.  In the event of a termination of the
Executive’s employment by the Company, other than due to (A) death, (B)
Disability, (C) Cause, (D) a notice from one party to the other of its intent
not to extend the Employment Term, the Executive shall be entitled to the
following benefits:

 

(i)            The Executive’s then current Base Salary through the Termination
Date, which shall be payable in a lump sum within thirty (30) days of the
Termination Date;

 

6

--------------------------------------------------------------------------------


 

(ii)           The Pro-Rated Annual Bonus, payable when incentive awards are
normally paid to comparable executives;

 

(iii)          An amount equal to the sum of (A) the Executive’s then current
Base Salary and (B) the most recent cash incentive paid or the target bonus
available under the VIASYS Management Incentive Plan then in existence,
whichever is higher, payable in a lump sum within ninety (90) days of the
Termination Date; and

 

(iv)          Any portion of an outstanding option granted under an equity
compensation plan maintained by the Company to purchase shares of stock of the
Company that has previously become exercisable shall remain exercisable for a
period of 90 days after the Termination Date. Any portion of an outstanding
option granted under an equity compensation plan maintained by the Company that
is not exercisable as of the Termination Date shall immediately terminate.

 

(f)            OTHER TERMINATION BENEFITS.  In the case of any of the foregoing
terminations, to the extent not previously paid or provided or otherwise
contrary to the terms and conditions of this Agreement, the Executive or his
estate or beneficiaries, as the case may be, shall also be entitled to the
balance of any incentive awards due the Executive but not yet paid (including
awards due for performance periods that have been completed, but have not yet
been paid), any expense reimbursements due the Executive, and other benefits, if
any, in accordance with applicable plans or programs of or contracts or
agreements of the Executive with the Company.  In addition, unless indicated
otherwise in this Agreement, the treatment of any options granted to the
Executive in the case of any of the foregoing terminations, shall be governed by
the terms of the VIASYS Equity Incentive Plan or other relevant equity
compensation plan or any associated stock option agreement.

 

(g)           TERMINATION FOLLOWING A CHANGE IN CONTROL.  Notwithstanding
anything to the contrary in this Agreement, in the event the Executive’s
employment with the Company is terminated within twelve (12) months following a
Change in Control, the Executive shall be entitled to benefits equal to (i) the
benefits due and payable to him under the change of control plan sponsored by
the Company, if any, (the “Change of Control Plan”), or (ii) the benefits due
and payable to him under Section 10 of this Employment Agreement as a result of
such termination.  In furtherance thereof, it is the parties’ understanding that
in the event of a termination under such circumstances, the Executive shall only
be entitled to receive benefits payable under either the Change of Control Plan
or this Employment Agreement (but not both).

 

(h)           NATURE OF PAYMENTS.  Any amounts due under this Section 11 are in
the nature of severance payments considered to be reasonable by the Company and
are not in the nature of a penalty.

 

(i)            NO MITIGATION; NO OFFSET.  The Executive shall not be required to
mitigate the amount of any payment or benefit provided in this Section 10 by
seeking other employment or otherwise.  Further, except as provided in Section
10, the amount of any payment or benefits provided for in this Section 10 shall
not be reduced by any compensation earned by the Executive as a result of
employment by another employer.

 

7

--------------------------------------------------------------------------------


 

11.           CONFIDENTIALITY & ASSIGNMENT OF INVENTIONS.

 

(a)           The Executive shall execute and deliver to the Company on the
Effective Date the Company’s standard employee Confidentiality and Assignment of
Inventions Agreement, substantially in the form attached hereto as EXHIBIT A.

 

(b)           Upon the termination of the Executive’s employment, the Executive
(or in the event of his death, the Executive’s personal representative) shall
promptly surrender to the Company the original and all copies of any materials
containing confidential information of the Company which are then in the
Executive’s possession or control; provided, however, that the Executive shall
not be required to surrender his rolodexes, personal diaries and other items of
a personal nature.

 

12.                                 NON-COMPETITION; NON-SOLICITATION.

 

(a)           The Executive acknowledges (i) that in the course of his
employment with the Company he will become familiar with trade secrets and
customer lists of, and  other confidential information concerning, the Company
and its Affiliates, customers, and clients and (ii) that his services will be of
special, unique and extraordinary value to the Company.

 

(b)           The Executive agrees that during the Term of Employment and for a
period of one year following his termination of employment for any reason he
shall not in any manner, directly or indirectly, through any person, firm,
corporation or enterprise, alone or as a member of a partnership or as an
officer, director, stockholder, investor or employee of or advisor or consultant
to any person, firm, corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged (collectively, the “Restricted Activity”), in any Competitive
Activity (as defined below).  For the purposes of this Section 12, a
“Competitive Activity” shall mean, unless otherwise determined by the Board, a
business that (i) is being conducted by the Company or any Affiliate at the time
in question and (ii) was being conducted, or was under active consideration to
be conducted, by the Company or any Affiliate, at the date of the termination of
the Executive’s employment.  It is agreed and understood that the prohibitions
provided for in this Section 12(b) shall not restrict the Executive from
engaging in Restricted Activity for any subsidiary, division or Affiliate or
unit of a company (collectively a “Related Entity”) if that Related Entity is
not engaged in a Competitive Activity, irrespective of whether some other
Related Entity of that company engages in what would otherwise be considered to
be a Competitive Activity (as long as Executive does not engage in Restricted
Activity for such other Related Entity).

 

(c)           The Executive further agrees that during the Non-Competition
Period he shall not (i) in any manner, directly or indirectly, hire or cause to
be hired any employee of or advisor or consultant to the Company or any of its
Affiliates for any purpose or in any capacity whatsoever, or (ii) in connection
with any business to which Section 12(b) applies, call on, service, solicit or
otherwise do business with any customer of the Company or any of its Affiliates;
provided, however, that the restriction contained in clause (i) of this Section
12(c) shall not apply to, or interfere with, the proper performance by the
Executive of his duties and responsibilities under Section 3 of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(d)           Nothing in this Section 12 shall prohibit the Executive from being
a passive owner of not more than two percent (2%) of the outstanding common
stock, capital stock and equity of any firm, corporation or enterprise so long
as the Executive has no active participation in the management or business of
such firm, corporation or enterprise.

 

(e)           If the restrictions stated herein are found by a court to be
unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

13.                                 REMEDIES.

 

Each of the parties to this Agreement shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
reasonable attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor.  The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.  Nothing in this Section 13 is intended to prevent
the parties from raising any and all defenses with respect to the necessity for,
and scope of, such injunctive or equitable relief.

 

14.                                 RESOLUTION OF DISPUTES.

 

Subject to the provisions of Section 13 regarding specific performance and/or
injunctive relief, any disputes arising under or in connection with this
Agreement shall be resolved by binding arbitration, to be held in Philadelphia,
Pennsylvania, in each case in accordance with the rules and procedures of the
American Arbitration Association.  Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

15.                                 EXPENSES.

 

(a)           Subject to the provisions of Sections 13 and 14, in the event any
party hereto (for the purposes of this Section 15, the “Aggrieved Party”) seeks
a judicial adjudication of, or an award in arbitration to enforce, the Aggrieved
Party’s rights under, or to recover damages for the breach of, this Agreement,
the Aggrieved Party shall be entitled to recover from the other party or
parties, as the case may be, and shall be indemnified by the other party or
parties, as the case may be, against, any and all costs actually and reasonably
incurred by the Aggrieved Party in such judicial adjudication or arbitration,
including, without limitation, reasonable attorney’s fees, but only if the
Aggrieved Party prevails in such proceeding.

 

16.           ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns. 
Rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company pursuant to

 

9

--------------------------------------------------------------------------------


 

a merger or consolidation in which the Company is not the continuing entity, or
the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.  The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever action it reasonably can in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder.  No rights or obligations of
the Executive under this Agreement may be assigned or transferred by the
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law.

 

17.                                 REPRESENTATIONS AND WARRANTIES.

 

(a)           The Company represents and warrants that it has all requisite
corporate power and authority to enter into this Agreement and that the
performance by the Company of its obligations under this Agreement will not
violate any agreement to which it is a party.

 

(b)           The Executive represents that the execution of this Agreement by
the Executive and the performance by him of his obligations hereunder will not
violate any agreement to which he is a party.

 

(c)           The Executive hereby represent and warrants that he is not bound
by the terms of any agreement with any previous employer or other party to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.  The Executive further represents and
warrants that Executive’s performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Executive
in confidence or in trust prior to Executive’s employment with the Company.  The
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.  The Executive will not hereafter grant anyone any rights
inconsistent with the terms of this Agreement.

 

18.           ENTIRE AGREEMENT.

 

This Agreement and the Exhibit attached hereto and incorporated herein by
reference contain the entire understanding and agreement between the parties
concerning the subject matter hereof and thereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.  This is an
integrated document.

 

19.                                 AMENDMENT OR WAIVER.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company,
other than the Executive.  No waiver by either party of any breach by the other
party of any condition or provision contained in this Agreement to be performed
by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent

 

10

--------------------------------------------------------------------------------


 

time.  Any such waiver must be in writing and signed by the Executive or an
authorized officer of the Company, other than the Executive, as the case may be.

 

20.                                 SEVERABILITY.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

21.                                 SURVIVORSHIP.

 

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the parties hereunder shall survive any termination of the
Executive’s employment.  This Agreement itself (as distinguished from the
Executive’s employment) may not be terminated by either party without the
written consent of the other party.

 

22.                                 REFERENCES.

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

23.                                 GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed in accordance with the laws of the State of
Delaware without reference to principles of conflict of laws.

 

24.                                 NOTICES.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, return receipt requested or (c)
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:

 

If to the Company:

 

Viasys Healthcare Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428

 

 

 

Copy to:

 

 

 

 

 

If to Executive:

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

25.           HEADINGS.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

26.           COUNTERPARTS.

 

This Agreement may be executed in counterparts.

 

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
restatement set forth above.

 

 

VIASYS HEALTHCARE INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:  Randy Thurman

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Giulio Perillo

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Confidentiality and Assignment of Inventions Agreement

 

14

--------------------------------------------------------------------------------